The opinion of the court was delivered by
Ross, J.
The power of attorney given by the plaintiff to Asahel P. Squires, was sufficiently broad in the language used, to empower said Squires to have appeared for the plaintiff, and to have litigated the plaintiff’s right to the wagon in controversy, in the proceedings in favor of the defendants in Canada. But he did not do so, nor undertake to do so, nor did the Canadian court undertake in any way to bring the plaintiff,' or Squires as his appointed attorney, before it, nor to adjudicate the plaintiff’s right to the wagon in controversy. Hence, except to show that the wagon was rightfully in Canada with the consent of the plaintiff, the consideration of the power of attorney can be laid out of the case. It need not be considered in reference to the notice Squires had of the proceedings in favor of the defendants in the Canadian court, for the case finds than the plaintiff, through Squires, had actual notice of those proceedings. The plaintiff, although he had notice of the proceedings in the court in Canada, was under no obligation to volunteer to make himself a party to those proceedings; neither- was he bound to have submitted himself to the jurisdiction of that court, if it had endeavored to have made him a party to those proceedings, and had given him notice thereof through Squires. Price v. Hickok, 39 Vt. 292, and case cited in the opinion. He owed no allegiance to the laws of Canada. The Canadian court had, and could have, no jurisdiction over the person of the plaintiff, except such as he might volunteer to give it. There being no duty resting upon the plaintiff to submit the determination of his right to the wagon in controversy to the Canadian court, and that court having no power ,to compel him to do so, he could, though notified, refrain from *486participating in those proceedings by setting up his claim to the wagon and having it therein adjudicated, with perfect impunity. Being under no legal nor moral obligation to speak in those proceedings, his silence in regard to his claim to the wagon, or failure to make himself a party to those proceedings, cannot prejudice his rights now. A man’s silence in regard to his rights to property can never affect him adversely, unless at the time he was silent there was resting upon him a duty to make those rights known. The case is barren of any facts essential to make the proceedings in the Canadian court an estoppel in pais upon the right of the plaintiff to recover for the wagon. Stripped of these two elements, the case is entirely within the law enunciated in Woodruff v. Taylor, 20 Vt. 65. That case was twice argued, well considered, and concurred in by all the members of the court. It is sustained by numerous decisions in this and other countries. It adjudicated in reference to the binding force of a judgment and sale of property under the same laws of Canada under which the judgment and sale in favor of the defendants was procured. We have no inclination to attempt to disturb the law announced in that case, and it must control the decision of this case. The pro :orma judgment of the county court is reversed, and judgment rendered for the plaintiff to recover the sum of $125, with interest thereon from the 25th of June, 1869, and his costs.